NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

In the Interest of J.K. and A.P., children. )
___________________________________)
                                            )
GUARDIAN AD LITEM PROGRAM and               )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES,                                   )
                                            )
               Appellants,                  )
                                            )
v.                                          )       Case No. 2D18-1614
                                            )                2D18-1616
                                            )
                                            )            CONSOLIDATED
T.K. and S.P.,                              )
                                            )
               Appellees.                   )
___________________________________)

Opinion filed August 24, 2018.

Appeal from the Circuit Court for Collier
County; Geoffrey H. Gentile, Judge.

Thomasina Moore, Statewide Director of
Appeals, Tallahassee, and Laura J. Lee,
Appellate Counsel, Sanford, for Appellant
Guardian ad Litem Program.

Meredith K. Hall, Appellate Counsel,
Children Legal Services, Bradenton, for
Appellant Department of Children and
Families.

Ita M. Neymotin, Regional Counsel,
Second District, and Joseph Thye
Sexton, Assistant Regional Counsel,
Office of Criminal Conflict and Civil
Regional Counsel, Bartow, for
Appellee T.K.

Toni A. Butler of Alderuccio & Butler, LLC,
Naples, for Appellee S.P.



PER CURIAM.


             Affirmed.



CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.




                                          -2-